DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saita (US 5,327,986) in view of Aime (US 2007/0007071).
Saita discloses:
a vehicle body frame (col. 1, ln. 8 provides for a vehicle); 
a steering shaft (7) swingably supported by the vehicle body frame around an axis that extends in an up-down direction of the vehicle body frame; 
a steering wheel (21 – road wheels) connected to the steering shaft; and 
a steering assist device (including elements 14-17) that applies assist force in a same direction as that of a steering torque that has been input to the handlebar by a rider to the steering shaft, wherein, when the steering torque that has been input to the handlebar by the rider is constant, the steering assist device causes the assist force to decrease as a speed of the vehicle increases in a first vehicle speed zone (see Fig. 3a – assist force decreases at lower vehicle speed) and causes the assist force to increase as the speed of the vehicle increases in a second vehicle speed zone (see Fig. 3a – assist force increases at higher vehicle speed) that is higher than the first vehicle speed zone.

▪ Regarding claim 2: 
Fig. 3A illustrates that a decrease amount of the assist force that is caused by the steering assist device to decrease as the speed of the vehicle increases in the first vehicle speed zone is larger than an increase amount of the assist force that is caused by the steering assist device to increase as the speed of the vehicle increases in the second vehicle speed zone (the torque decrease amount is larger than the amount of increase).
▪ Regarding claim 3: 
Fig. 3a illustrates a ratio of a decrease amount of the assist force to a change amount of the speed of the vehicle in the first vehicle speed zone is larger than a ratio of an increase amount of the assist force to a change amount of the speed of the vehicle in the second vehicle speed zone (The curve of the torque decrease amount is steeper than the curve of the torque increase amount).
▪ Regarding claim 6: 
The first vehicle speed zone and the second vehicle speed zone are adjacent (Fig. 3A).
▪ Regarding claim 8: 
The steering assist device causes the assist force to decrease as the speed of the vehicle increases in the first vehicle speed zone and the assist force to increase as the speed of the vehicle increases in the second vehicle speed zone when the input is larger than a first threshold (threshold of zero).
Saita does not directly disclose a straddled vehicle or a handlebar.

Aime teaches a straddled vehicle (10 – ATV) with a handlebar that includes a left grip located at a left of a center of the straddled vehicle in a left-right direction thereof and a right grip located at a right of the center of the straddled vehicle in the left-right direction thereof and is connected to the steering shaft (see Figs. 2b, 3a, 4a).  The Aime vehicle includes a power steering system with a rack and pinion (14) steering system, as does the steering system of Saita.  Accordingly, based on the teaching of Aime, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Saita as taught by Aime in order to provide the power steering control on an alternate, rack and pinion driven, steering system.

Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant alleges that the base reference, Saita, fails to teach a steering shaft, steering wheel connected to the steering shaft, and a steering assist device; however, the Examiner maintains that each of these features are disclosed in the prior art.  Fig. 1 of Saita clearly discloses a steering wheel (21) connected to a steering shaft (7) and a steering assist device (1).  It is clear that movement of the steering wheel will result in swinging/rotating of the steering shaft; therefore, the steering shaft does swing about an up-down axis.
While Figs. 3A,B may also provide for speeds in which the 1st motor, or both motors are used, it does indeed provide for a change in the assist torque (decreasing and then increasing) as provided in the claim.
Regarding Applicant’s contention that Aime does not disclose a straddled vehicle that includes a handlebar and steering shaft, the Examiner respectfully disagrees.  The combined handlebar and steering shaft (18) are illustrated in Fig. 1b.  Additionally, an ATV clearly reads on the requirement of a straddled vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        
/TONY H WINNER/Primary Examiner, Art Unit 3611